FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       June 14, 2021

                                   No. 04-21-00108-CV

                        IN THE INTEREST OF B.K.C., A CHILD

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019PA00984
                      Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER
        Appellant has filed a motion to access the appellate record. We GRANT the motion and
direct the Clerk of this Court to send appellant a paper copy of the appellate record.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court